Citation Nr: 0709817	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-00 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
fracture of the right side of the face with traumatic 
trigeminal neuralgia. 


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran

INTRODUCTION

The veteran served on active duty from July 3, 1968, to 
August 9, 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In addition to denying the claims 
listed above, that decision also denied the veteran's claim 
of entitlement to service connection for an eye condition; 
however, the veteran withdrew that claim in a September 2004 
statement.  Accordingly, that issue is no longer on appeal.

The veteran appeared at a hearing held at the RO on September 
23, 2003.  A transcript of that hearing has been associated 
with the record on appeal.  On September 23, 2004, a 
videoconference hearing was held before the undersigned.  A 
transcript of that hearing has been associated with the 
record on appeal.  At the hearing, the veteran submitted 
additional evidence including service medical records and 
statements from his friends.  He waived consideration by the 
RO of the additional evidence.

In February 2005, the Board affirmed the RO's denial of this 
claim.  The appellant appealed this case to the U.S. Court of 
Appeals for Veterans Claims (Court).  In  May 2006, the VA 
General Counsel and the appellant's attorney filed a joint 
motion with the Court.  The Court approved the joint motion 
that month, vacating and remanding the Board's decision in 
this case. 

Two requests for extensions of time requested by the 
veteran's attorney were granted by the Board, delaying the 
adjudication of this case. 

The issues of entitlement to service connection for residuals 
of a head injury, entitlement to service connection for 
headaches, and entitlement to service connection for 
residuals of a fracture of the right side of the face with 
traumatic trigeminal neuralgia are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  In an August 1969 rating decision, the New Orleans, 
Louisiana, VA RO denied, on the merits, the veteran's claim 
of entitlement to service connection for fractures of the 
right side of the face with traumatic trigeminal neuralgia; 
the veteran did not perfect an appeal to the Board.

2.  The bases for the August 1969 denial were that there was 
no evidence of any disease or injury during service and that 
there was no increased disability during military service.

3.  Medical evidence has been recently presented since the 
last final decision of record that contends that the 
veteran's pre-existing head injury was aggravated by an event 
or injury during his military service.


CONCLUSIONS OF LAW

1.  The August 1969 rating decision denying the veteran's 
claim of entitlement to service connection for fractures of 
the right side of the face with traumatic trigeminal 
neuralgia is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  Since the last final decision of record, new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for residuals of a fracture of the right 
side of the face with traumatic trigeminal neuralgia has been 
submitted.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 29, 1968 statement, D. McI., M.D. (Dr. McI.), 
indicated the veteran had possible 5th nerve involvement and 
that the veteran was also seen by a G. L., M.D. (Dr. L.).

In March 22, 1968 statement, Dr. L. stated that examination 
of the veteran on March 20, 1968, had revealed extreme 
hypersensitivity of the right facial area.  Recent x-ray 
films showed well-healed facial fractures with a single wire 
suture about the right zygomatic-frontal suture.  There were 
no objective findings.  Dr. L. was unable to find a 
pathological reason for such sensitivity in this area.  Dr. 
L. opined that the veteran's complaint was probably 
functional in nature.

In a March 27, 1968 statement, Dr. McI. noted that, while 
playing football in October 1966, the veteran had received 
multiple fractures of his face.  The veteran had been treated 
at the Ochsner Foundation Hospital.  The veteran still had 
pain.

In a June 26, 1968 letter to Dr. McI., D. E., M.D. (Dr. E.) 
of the department of neurosurgery at the Ochsner Clinic, 
wrote that the veteran had been referred to him on May 10, 
1968.  The veteran had no complaints unless the right side of 
his face was touched.  Touching the face produced a very 
unpleasant sensation in the temporal region.  Considerable 
handling of this region produced a severe headache.  The 
veteran was unwilling to go to a barbershop because of his 
condition.  He had a friend spend more than one hour cutting 
his hair in the right temporal region.  The hyperesthesia of 
part of the face had been present since the injury of October 
2, 1966 (pre-service).  

The veteran was referred to the head of the plastic surgery 
department of the Ochsner Clinic who opined that there was no 
anatomical reason for the veteran's symptoms.  The head of 
the neurology department also examined the veteran.  The 
neurological examination was within normal limits except for 
the hypersensitivity to touch and pinprick noted by Dr. E.  
The head of the neurology department had not seen a similar 
complaint previously and speculated about the possibility of 
a contused nerve of the face.  Dr. E. evaluated the veteran 
again on June 12, 1968.  The veteran informed him that the 
examination by the head of the neurology department had 
produced headache that had lasted the entire weekend.  Dr. E. 
was unable to explain or treat the veteran's symptoms.

Service medical records indicate that, at a March 1968 pre-
induction examination, the veteran was determined acceptable; 
however, facial bone fractures with 5th nerve involvement 
were noted.  It was reported that the veteran had an 
oversensitive face.  On physical inspection on July 3, 1968, 
no additional defects were discovered, and the veteran was 
determined to be fit for military service.  The veteran 
sought treatment at a dispensary on July 11, 1968.  On July 
16, 1968, the veteran again reported to the dispensary and 
complained of pain in the right side of his head.  He had 
received Darvon with no effect.  The veteran requested to see 
a physician.  

On a report of medical history, the veteran noted that he 
currently had or had had previously color blindness, frequent 
or severe headache, dizziness or fainting spells, eye 
trouble, and painful urination.  He had previously had 
surgery for multiple facial fractures.  The physician noted 
that color blindness and painful urination were not related 
to his facial injuries and had existed prior to service.  
Headache, dizziness, fainting spells, and eye trouble were 
all related to traumatic trigeminal neuralgia and it was 
reported to have existed prior to service and not been 
aggravated by service.  

On examination, the veteran reported having been involved in 
an accident two years previously in which he had incurred 
fractures of the facial bones on the right side.  Since that 
injury, he had had severe hyperesthesia in ophthalmic and 
maxillary distributions of the 5th nerve.  The pain was 
usually steady and severe but markedly exacerbated by the 
slightest touch.  He had had numerous arrangements in his 
private life regarding haircuts, which side of the bed he 
slept on, and other considerations in order to avoid 
stimulation of the right side of his face.  The veteran had 
exquisite sensitivity to light touch in the involved area.  
At the veteran's request, the physician did not test pinprick 
sensation.  Letters from private medical doctors verified 
that prior testing had demonstrated extreme discomfort.  The 
examiner recommended suspending training of the veteran 
pending a medical board because of the pain in the right side 
of the veteran's head.  The veteran's unit commander noted 
that the condition was incurred in the line of duty.  The 
veteran was placed on physical profile for traumatic 
trigeminal neuralgia.

A July 18, 1968 clinical record indicates that the veteran 
was in his first week of basic combat training.  He had been 
inducted into service on July 3, 1968.  The veteran had been 
involved in a football accident two years previously, 
incurring multiple fractures of right-sided facial bone.  He 
complained of facial pain in hyperesthesia of two-years 
duration.  The veteran's illness dated back to the time of 
the fracture incurred during the football game.  At that 
time, the veteran underwent surgery and subsequent to the 
surgery had had hyperesthesia and pain in the distribution of 
the ophthalmic and maxillary divisions of the 5th cranial 
nerve on the right side.  He had marked hyperesthesia and had 
been seen on multiple occasions by numerous physicians, all 
of whom corroborated this.  He had constant pain markedly 
exacerbated by any trigger area in the distribution of the 
ophthalmic and maxillary divisions of the fifth cranial 
nerve.  He had gone to great lengths in the past to avoid 
contact with anything against his face.  Physical examination 
of the veteran was within normal limits except for the 
neurological examination in which there was easily 
demonstrable hyperesthesia in the distribution mentioned of 
the fifth cranial nerve.  He had marked pain and winced 
readily with only the slightest touch.  The examiner 
diagnosed post-traumatic trigeminal neuralgia, which was not 
incurred in the line of duty and which existed prior to 
service.  

Based on this examination, the physician recommended that the 
veteran be presented to a medical board for consideration for 
separation for an existed-prior-to-service condition because 
he did not meet induction standards.

The veteran was given a medical discharge from service on 
August 9, 1968.

In a July 8, 1969 statement, the veteran stated that he had 
received multiple facial factures on the right side of his 
head while playing football on October 2, 1966.  The injuries 
had required surgery and wiring of his bone structure.  
Severe pain resulted from injury, slight touch, or change of 
weather.  The veteran added that he had been hit in the head 
while in service.

Records from R. R., M.D. (Dr. R.) show treatment of the 
veteran from January 1993 to December 1999 for multiple 
complaints, including treatment in January 1993 for tension 
headache.

Records from S. N., M.D. (Dr. S.) show treatment of the 
veteran from April 2000 to February 2002 for multiple 
conditions including situational stress and insomnia.

In a March 2002 statement, the veteran stated that he had 
incurred headaches and residuals of a head injury while in 
service.  He had been treated continuously since his military 
service, and his conditioned had worsened every year.

In a May 2002 statement, the noted that he had received an 
honorable medical discharge from service after being re-
injured during basic training in 1968.

VA medical records show treatment of the veteran from October 
2002 to June 2003.  On October 11, 2002, the veteran reported 
a history of severe constant pain to the right side of his 
head.  He had injured his head 34 years previously.  Wires 
had been placed in the facial area.  He was depressed from 
the constant pain and from feeling deserted and cheated by 
the service.  He felt as though the pain had cost him jobs 
and a marriage.  He had insomnia from the pain in his face 
when he moved around during his sleep.  Neurological 
examination was within normal limits except that the 
slightest touch caused electrical shock and severe pain to 
the 2nd branch of the right trigeminal nerve.  There was 
exquisite sensitivity when the skin on the right side of his 
face was even lightly touched.  He got an electric-like pain 
that traveled in straight lines from the touch for two inches 
from the site of touch.  Diagnoses were severe pain in the 
right side of the face (2nd branch of the trigeminal nerve) 
since a kick in the head while in service, trigeminal 
neuralgia due to trauma, depression due to neuralgia and loss 
that the veteran attributed to the neuralgia, and insomnia 
due to pain.

On October 25, 2002, the veteran was again treated for 
cranial neuralgia, reactive depression, and insomnia.  He 
complained of severe, constant pain on the right side of his 
head since 34 years previously.  He had injured his head 
during a football game when he was 16 years old.  He had no 
nausea, vomiting, or visual problems.  He had no history of 
loss of consciousness or seizure.  Depression was diagnosed.

On October 31, 2002, the veteran related a history of head 
injury as a teenager and re-injury in basic training.  He had 
had chronic pain on the right side of his head since being 
kicked in the head during exercises in basic training.  He 
stated that he had disclosed the initial injury at the time 
of being drafted and the injury had been worsened by an 
accident during service.

In November 2002, the veteran reported that his headaches 
were "different," which he attributed to improved sleep.  
His work still caused problems because he wore a hard hat, 
which caused cranial pain.  Computed tomography (CT) 
examination of the veteran's head was normal.  Diagnoses 
included reactive depression and cranial neuralgia.

On December 6, 2002, the veteran was treated for depression, 
cranial neuralgia, and insomnia.  He reported chronic pain on 
the right side of his head and face since 35 years 
previously.

On January 7, 2003, the veteran reported having suffered a 
head injury as a teenager.  The injury was re-aggravated when 
he was accidentally kicked in the head in basic training.  
The neuralgia arising from the head injury had ultimately 
resulted in a medical discharge from service.  Depression 
secondary to a general medical condition was diagnosed.

On February 7, 2003, the veteran reported a history of severe 
constant pain to the right side of his head from a head 
injury 34 years previously.  The veteran had suffered a 
football injury, undergone surgery, and then been kicked in 
the head during training in service.  He still had wires in 
place in his facial area.  The veteran was diagnosed with 
chronic head pain.  On February 11, 2003, a VA neurologist 
for chronic pain in the right temporal and periorbital region 
evaluated the veteran.  He reported that, at age 16, while 
playing football, he had sustained a right orbital fracture 
and possibly one of the zygomatic arch.  This had been wired 
back together.  Several years later, during basic training, 
the veteran had been crawling in a pit and was inadvertently 
kicked by a fellow soldier in the same area of his head.  
Following that injury, he had developed intense pain and 
hypersensitivity, and after repeated visits to the infirmary, 
had been medically discharged.  The veteran did not really 
describe symptoms of trigeminal neuralgia.  He had some 
occasional ptosis of the right lid and had had very transient 
visual obscurations in the right eye.  He otherwise denied 
cranial nerve symptoms.  On examination, there was some 
hyperpathia to light touch in the region around the right eye 
and right temple.  The neurologist opined that the veteran 
had chronic facial pain on a post-traumatic basis.  CT scan 
of the veteran's head in November 2002 did not describe any 
intracranial pathology.  An x-ray series of the veteran's 
skull on February 14, 2003 showed a metallic suture of the 
lateral aspect of the right orbit probably related to old 
trauma.  No acute fracture, dislocation, or bone erosion was 
seen.  

In a March 2003 statement, the veteran stated that his 
disabilities had been aggravated during his military service.  
He had been re-injured while in service.

On June 30, 2003, the veteran reported having had an injury 
requiring wiring of the right orbit as a teenager.  
Thereafter, he had been kicked in the head during his 
military service and had had exquisite tenderness and 
hyperpathia with tension-related headache ever since that 
episode.  The veteran was irritable and tense.  He cringed 
under the lightest touch to his right temple.  Diagnoses 
included post-traumatic facial neuropathy with tension 
headache component, possible reflex sympathetic dystrophy 
element, and secondary mood disorder/irritability.  At 
separate treatment on that same date, the veteran reported a 
history of severe constant pain to the right side of his head 
from a head injury 34 years previously.  The veteran had 
suffered a football injury, undergone surgery, and then been 
kicked in the head during training in service.

At a September 23, 2003 hearing, the veteran testified that 
he had been injured in a football game when he was 16 years 
old.  The right side of his face around his eye area had been 
broken.  The veteran's head had been reconstructed with 
wires, and the injury had healed.  Thereafter, in boot camp 
in service during a crawling exercise, the veteran had been 
kicked by another soldier in the same area around the right 
temple where he had been injured previously.  

The veteran as this hearing noted that he sought medical 
treatment for severe pain and had been provided pills.  His 
face was sensitive to touch.  Any touching, including wearing 
a helmet, had caused dizziness and a shooting pain.  He 
sought medication a few more times.  Eventually, a military 
physician took the veteran to a medical center for 
evaluation.  The physician discussed treatment options, 
including surgery, with the veteran.  The veteran had been 
placed on light duty for approximately one week and then 
discharged from service.  He explained that his face had not 
been painful when he had entered service, but he had advised 
the military about his injury history.  The veteran was not 
given an opportunity to continue with his military service.  
The military did not attempt to treat his symptoms.  He had 
had constant pain since the injury in service.  The 
sensitivity of his head had worsened over time.  The pain 
made it difficult for him to control his emotions and had 
caused him much economic and personal distress.

At a September 23, 2004 hearing, the veteran testified that 
he had been injured in 1966, approximately two years prior to 
his entry into service.  The injury had been to his head, 
but, by the time he entered service, his head was "back to 
normal."  The condition had been alleviated.  In basic 
training, during an exercise in a low crawl area, a fellow 
soldier inadvertently hit the right side of the veteran's 
face with his foot, at the site of the veteran's prior head 
injury.  The new injury "kicked the condition back in."  
The veteran was treated at an infirmary but had continued to 
pursue his military career.  One day, a military physician 
arrived to evaluate the veteran, and the veteran was 
eventually medically discharged from service.  Although the 
veteran had been injured prior to service, the injury had 
been aggravated by the veteran's service.  The residuals of 
his head injury consisted of sensitivity to touch.  Because 
of the pain, he had difficulty controlling his emotions.  His 
headaches consisted of constant pain on the entire right side 
of his head.  Contact with the right side of his head caused 
pain that woke him from sleeping at night.  He had had 
headaches for approximately one year after his pre-service 
head injury, but, before he had entered service, "everything 
[had] basically corrected itself . . . it got well."  He had 
not been having headaches at the time of his induction into 
service.  His quality of life had been diminished in nearly 
every aspect because of his head pain.  The veteran thought 
that his life would have been better had the military treated 
his injury properly rather than merely discharging him.  The 
veteran's symptoms had worsened since his military service.

In a July 2004 statement, C. J. (Mr. J.) stated that he had 
been present in 1966 when the veteran had been severely 
injured.  The veteran's recovery over the years had allowed 
him to enjoy a normal lifestyle.  He eventually joined the U. 
S. Army, but he stayed in touch with Mr. J. by letters and 
telephone calls.  The veteran told Mr. J. about being kicked 
in the head at the site of the previous head injury during 
service.  The veteran had experienced great pain and 
suffering since his discharge from service.  He had lost 
friends and jobs because of his inability to deal with the 
pain.

In an August 2004 statement, K. McC. (Mr. McC.) stated that 
he had known the veteran since attending high school with him 
in 1962.  When the veteran had been injured in 1966 at a 
football game, Mr. McC. had helped the veteran get to a 
hospital.  The right side of the veteran's head, in the area 
of his eyebrow, had been crushed.  After the injury had been 
healing for approximately one year, the veteran had expressed 
interest in joining the military.  Thereafter, the veteran 
had been drafted and entered basic training.  The veteran 
kept in touch with Mr. McC. by letters.  Shortly after 
entering service, the veteran had written to Mr. McC. and 
told him that the right side of his face had been re-injured.  
The veteran was medically discharged from service without any 
treatment of the re-injury.  The veteran had severe, constant 
pain in his head.

In a September 2004 statement, F. N. (Mr. N.) stated that he 
had known the veteran since 1979.  The veteran had continued 
to be employed as a construction worker despite great pain.  
When wearing a hard hat, the hat rubbed against the right 
side of the veteran's head and caused a burning sensation and 
headaches.  The veteran had difficulty controlling his 
emotions as a result of the pain.  The veteran had told Mr. 
N. that he had been kicked in the right cheek during a low 
crawl exercise in service.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156(a).  Given the date of claim 
culminating in the instant appeal, the Board will apply the 
version of 38 C.F.R. § 3.156(a) in effect after August 29, 
2001.

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2004).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

In August 1969, the evidence of record included private 
medical records for treatment of the veteran dated through 
June 1968, the veteran's service medical records (with the 
exception of the July 18, 1968 clinical record), and a July 
8, 1969 statement from the veteran.  The evidence showed that 
a facial bone fracture with 5th nerve involvement had been 
noted on the veteran's induction examination.  The veteran 
had received a facial injury in October 1966, resulting in 
multiple fractures of the face.  He still had pain, although 
no objective findings to account for the sensitivity had been 
found.  During service, training of the veteran had been 
suspended on July 16, 1968, because of his facial 
sensitivity.  During his private life the veteran had made 
arrangements to care for this sensitivity such as sleeping on 
a certain side of his face and having a friend cut his hair.  
He was discharged from service as not meeting medical fitness 
standards at the time of induction.  The veteran was 
diagnosed with traumatic trigeminal neuralgia.

The New Orleans, Louisiana, VA RO denied the veteran's claim 
for service connection in August 1969 on the bases that there 
was no evidence of any disease or injury during service and 
that there was no increased disability during military 
service.  Service connection on the basis of aggravation was 
not established.

In support of the veteran's request to re-open his claim, he 
has testified at two hearings that he had suffered facial 
injuries prior to service but that his symptoms had resolved 
prior to his entry into service and had re-emerged following 
an injury in service.  He provided a detailed description of 
the injury and his subsequent treatment as well as the effect 
of his disability on the economic, social, and familial 
aspects of his life.  The veteran emphasized that his facial 
injuries had increased in severity during his military 
service.

Additional evidence submitted by the veteran or obtained by 
VA includes a July 18, 1968 service clinical record, records 
of VA medical treatment of the veteran, records from Dr. R. 
and Dr. S. for treatment of the veteran, and the veteran's 
pleadings.

The Board has reviewed all of the additional evidence 
received since the August 1969 rating decision.  Much of the 
additional evidence pertains to disabilities other than the 
veteran's head injuries and pain.  Evidence pertaining to 
disabilities other than the residuals of the veteran's facial 
fracture is not considered "new and material evidence" 
because it does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
residuals of a fracture of the right side of the face with 
traumatic trigeminal neuralgia.

VA medical records show that, on multiple occasions, the 
veteran reported in his medical history that his pre-existing 
head injury was aggravated when he was kicked in the face 
during a crawling drill in service.  This is not new and 
material evidence because this "history" as shown in the 
new records appears to be mere transcriptions of history 
related by the veteran.  The presumption of credibility does 
not arise in a situation where the veteran's reported history 
has already been rejected by the RO in prior decisions.  
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Simply 
stated, the veteran reiterations of his contentions before 
the RO many years ago is not new or material evidence.     

Further, to the extent that the record of VA treatment on 
October 11, 2002 contains a diagnosis of right-side facial 
pain since a kick in the head during service, the evidence is 
not material evidence that veteran's current disability 
represents an increase in severity during service of his pre-
existing injury.  A medical opinion does not constitute 
material evidence if it is based on the claimant's recitation 
of events that had already been rejected in a previous 
decision on the merits.  Id.  The October 11, 2002 medical 
diagnosis is based solely upon the history reported by the 
veteran, rather than a review of his service medical records 
and his pre-service private medical records.  Since filing 
his first claim for compensation, the veteran has stated that 
during service he had been hit in the face at the site of his 
pre-existing injury and had had facial pain ever since.  That 
history was rejected by the RO in the August 1969 rating 
decision, which noted that there had been no increase in 
severity of the veteran's disability during service and that 
there had been no injury during service.  Because VA has 
previously rejected the veteran's reported history of an in-
service injury aggravating his pre-existing disability, his 
current duplicative statements are not presumed credible or 
"new".  The veteran in this case is simply informing the 
Board of what he informed the RO of many years ago.       

However, since the Board's decision, the veteran has clearly 
submitted new and material evidence in the form of a medical 
opinion dated February 2007 which associates the veteran's 
disability to service.  The claim is reopened. 

ORDER

As new and material evidence to reopen the claim for service 
connection for residuals of a fracture of the right side of 
the face with traumatic trigeminal neuralgia has been 
received, the appeal, as to that issue, is granted.


REMAND

The basis for the joint motion regarding the service 
connection claims is very unclear.  In June 2002, the RO 
requested records from Ochsner Medical Foundation.  In a 
response that month, the Ochsner Medical Foundation indicated 
that the veteran's chart was destroyed.  In a Statement of 
the Case (SOC), dated August 2002, the RO noted the negative 
response from Ochsner Medical Foundation.

Based on the facts cited above, the parties of the joint 
motion stated that the veteran was not notified pursuant to 
38 C.F.R. § 3.159 (2006) of what efforts were made by VA to 
obtain the records, that the claim will be decided on the 
basis of the evidence of record unless the appellant submits 
the missing records, and that the appellant was ultimately 
responsible for providing the evidence.  

Based clearly on the response from Ochsner Medical 
Foundation, the missing records in this case are records that 
can not be obtained from this medical facility by either the 
veteran or the VA.  As a result, the basis for additional 
notice to the veteran (beyond the notice provided to the 
veteran) is very unclear.  In any event, the order of the 
Court must be obeyed.    

Accordingly, the case is REMANDED for the following action:

1. The RO should implement the actions 
required on pages five and six of the May 
2006 joint motion regarding the 
unsuccessful search for records from the 
Ochsner Medical Foundation, that these 
records could not be obtained, that the 
claim will be decided based on the 
evidence of record unless the appellant 
submits the missing records, and that the 
appellant was ultimately responsible for 
providing this evidence.

2.  The RO should provide the veteran with 
VCAA notice that complies with the recent 
Court decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Specifically, this 
notice must inform the veteran that a 
disability rating and an effective date 
for the award of benefits will be assigned 
if service connection is awarded, and also 
must include an explanation as to the type 
of evidence that is needed to establish 
both a disability rating and an effective 
date.

3.  The RO should readjudicate these 
claims on a de novo basis. 
                         
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).   


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


